CONTRAT DE PARTAGE DE PRODUCTION

ENTRE

La République du Congo, ci-après désignée le "Congo", représentée par Monsieur
Benoît KOUKEBENE, Ministre des Hydrocarbures,

d'une part,

ET

Agip Recherches Congo, société anonyme ayant son siège social à Brazzaville,
représentée par Monsieur Pietro CAVANNA, son Président, et

Elf Congo, société anonyme ayant son siège social à Pointe-Noire, représentée par
Monsieur Pierre OFFANT, son Directeur Général,

ci-après désignées collectivement “le Contracteur,

d'autre part,

IL À PRÉALABLEMENT ETE EXPOSE QUE :

Agip Recherches Congo exerce ses activités pétrolières au Congo dans le cadre de la
Convention d'Etablissement signée avec le Congo le 11 Novembre 1968, telle qu'amendée
par ses Avenants n° 1 à 8 ainsi que par l'Accord du 16 Mars 1989, et ci-après désignée la

“Convention;

Agip Recherches Congo est titulaire, en association avec Elf Congo, des Concessions de
Loango Est et Loango Ouest, attribuées respectivement à Agip Recherches Congo et Elf
Congo le 21/05/1973 et unitisées le 6/01/75 ainsi que le Permis d'exploitation de Zatchi,
attribué à Agip Recherches Congo le 3/06/1986. L'ensemble de ces concessions et permis
d'exploitation sont issus de l'ancien Permis de recherches de Madingo Maritime attribué le
29/11/1968 et sont ci-aprés désignés "les Permis".

Agip Recherches Congo et Elf Congo sont associées par un Contrat d'Association en date
du 17/12/1973, à hauteur respectivement de 65% et 35% pour l'exploitation du Permis
d'exploitation de Zatchi et de 50% et 50% pour l'exploitation de la Concession de Loango.

En application de l'Avenant n° 8 à la Convention, le Congo et le Contracteur ont négocié et
arrêté les modalités de leur coopération dans le présent contrat de partage de production
aux fins de la mise en valeur desdits Permis.

\
: IL À ENSUITE ETE CONVENU CE QUI SUIT :

AArticle 1:>Définitions

_ Aux fins du Contrat; tel que défini ci-après, les termes suivänts auront la signification fixée
+ au présent Article:

‘1.1  ‘A'Année Civile" : période de douze (12) mois consécutifs commençant le premier
- janvier de chaque année.

‘1.2 Baril" :.unité égale à 42 gallons américains (un gallon U.S. étant égal à 3,78541
litres) mesurés à la température de soixante (60) degrés Fahrenheit.

1.4.3 Budget" :: l'estimation prévisionnelle du coût d'un Programme de Travaux.

11.4 "Cession" : toute opération juridique aboutissant à transférer entre les Parties ou à
“toute autre entité, autre qu'une Partie, tout ou partie des droits et obligations
: découlant du Contrat sur tout ou païtie de la Zone de Permis.

‘15 "Comité de Gestion" : l'organe visé à l'Article 4 du Contrat.

1.6 ."Contracteur": désigne l'ensemble composé par Agip Recherches Congo, Elf
| Congo et toute autre société qui deviendrait Partie au Contrat du fait d'une

Cession.

1.7 "Contrat le présent contrat de partage de production, ses annexes qui en font
partie intégrante, ainsi que tout avenant à ce Contrat qui serait conciu entre les
Parties.

1.8 "Convention": désigne la Convention d'Etablissement du 11 Novembre 1968 entre
le Gouvernement de la République du Congo et l'Agip Spa.

19 “Cost Oil des Permis" : désigne une part de la Production Nette de la Zone de
Permis telle que définie à l'Article 6.2 du Contrat.

1.10 "Cost Oil des Permis Associés" : désigne une part de la Production Nette des
Permis Associés telle que définie à l'Article 6.3 du Contrat.

: 1.11 "Cost Stop des Permis" : désigne la valeur du Cost Oil des Permis telle que définie
à l'Article 6.2 du Contrat.

1.12 "Cost Stop des Permis Associés” : désigne la valeur du Cost Oil des Permis
Associés teile que définie à l'Article 6.3 du Contrat.

1.13 "Coûts Pétroliers” : toutes les dépenses et les provisions liées aux Travaux
Pétroliers. Les Coûts Pétroliers comprennent les dépenses effectivement
encourues par le Contracteur ainsi que les provisions constituées du fait des

Travaux Pétroliers, calculées conformément aux dispositions de la Procédure
Comptable. Les Coûts Pétroliers se sisi entre les dépenses d'évaluation e L
117

1.18

1.21

1.22

1.23

1.24

de développement, les dépenses d'exploitation, les dépenses antérieures à la date
d'effet du Contrat, les provisions liées à l'exploration sur les Permis Marine VI et
Marine VII, les provisions et dépenses pour abandon, les bonus et la Provision
pour Investissements Diversifiés définie à l'Article 10 ci-après.

"Coûts Pétroliers Cumulés" : désigne l'ensemble de coûts pétroliers défini à
l'Article 6.3 du Contrat.

"Date d'Effet” : la date de prise d'effet du Contrat telle que définie à l'Article 18.1 du
Contrat.

"Date d'Entrée en Viqueur” : la date de promulgation de la loi portant approbation
de l'Avenant n° 8 à la Convention et approbation du Contrat.

"Dollar" : la monnaie ayant cours légal aux Etats-Unis d'Amérique.

"Gaz Naturel" : les hydrocarbures gazeux comprenant principalement du méthane
et de l'éthane, qui, à 15°C et à la pression atmosphérique, sont à l'état gazeux, et
qui sont découverts et/ou produits sur la Zone de Permis, après l'extraction des
liquides de gaz naturel. Les gaz de pétrole liquéfiés, ou GPL, sont, par exception,
considérés comme des Hydrocarbures Liquides pour autant qu'ils sont expédiés
au point de livraison sous forme liquide.

"Hydrocarbures" : les Hydrocarbures Liquides et le Gaz Naturel découverts et/ou
produits sur la Zone de Permis.

“Hvdrocarbures Liquides" : les Hydrocarbures découverts et/ou produits sur la
Zone de Permis, y compris les GPL, à l'exception du Gaz Naturel.

"Parties" : les parties au Contrat, soit le Congo et le Contracteur.

"Permis" : les concessions et les permis d'exploitation suivants, qui sont issus de
l'ancien Permis de recherches de Madingo Maritime, en date du 29/11/1968, et qui
ont été octroyés à Agip Recherches Congo: le Permis d'exploitation de Zatchi,
attribué à Agip Recherches Congo le 3/06/1986, ainsi que les Concessions de
Loango Est et Loango Ouest, attribuées respectivement à Agip Recherches
Congo et Elf Congo le 21/05/1973 et unitisées le 6/01/1975.

‘Permis Associés" : les concessions et les permis d'exploitation présents ou à venir
découlant du Permis de recherches de Pointe Noire Grand Fonds dont Elf Congo
est titulaire et auxquels Agip Recherches Congo et Elf Congo participent, en
particulier la Concession d'Emeraude, attribuée le 18/11/1970; la Concession de
Likouala, attribuée le 25/05/1978; la Concession de Yanga-Sendii, attribuée le
1/12/1979; le Permis d'exploitation de Tchibouela, attribué le 8/07/1985; le Permis
d'exploitation de Tchendo, attribué le 30/07/1988; les Permis d'exploitation de
"Kombi-Likalala-Libondo" et de "Tchibeli-Litanzi-Loussima" octroyés à Elf Congo le
21/07/1995.

"Prix Fixé" : le prix de chaque Qualité d'Hydrocarbures Liquides, tel que défini à

l'Article 8 DA
1.25

1.26

1.27

1.28

1.29

1.30

1.31

1.32

1.33

1.33.1

1.33.2

1.33.3

je
D

"Procédure Comptable" : la procédure comptable qui, après signature, fait partie
intégrante du Contrat dont elle constitue l'Annexe 1.

“Production Nette" : la production totale d'Hydrocarbures Liquides, y compris les
gaz de pétrole liquéfiés, ou GPL, diminuée de toutes eaux et de tous sédiments
produits ainsi que de toutes quantités d'Hydrocarbures réinjectées dans le
gisement, utilisées ou perdues au cours des Travaux Pétroliers.

“Production Nette de la Zone de Permis" : pour chaque entité composant le
Contracteur, signifie la Production Nette des champs situés sur les Permis
multipliée par le pourcentage d'intérêt détenu par cette entité dans ces Permis.

‘Production Nette des Permis Associés" : pour chaque entité composant le
Contracteur, signifie la Production Nette des champs situés sur les Permis
Associés multipliée par le pourcentage d'intérêt que cette entité détient dans ces
Permis Associés ou, pour ce qui est de la Production Nette des champs situés sur
la Concession de Yanga-Sendji, par le pourcentage des droits reconnus à cette
entité sur les productions extraites de la Concession aux termes de l'Accord du
21/08/1990, soit 29,75% pour Agip Recherches Congo et 55,25% pour Elf Congo.

“Production Nette Totale" : signifie la somme constituée par la Production Nette de
la Zone de Permis et la Production Nette des Permis Associés.

"Programme de Travaux" : un plan de Travaux Pétroliers devant être effectués
durant une période déterminée, tel qu'approuvé par le Comité de Gestion dans les
conditions stipulées au Contrat.

"Provision pour Investissements Diversifiés" ou "PID" : désigne la provision définie
à l'Article 10 du Contrat.

Qualité _d'Hydrocarbures Liquides" : désigne une quelconque Qualité

d'Hydrocarbures Liquides livrée FOB à un Prix Fixé, conformément aux
dispositions de l'Article 8 du Contrat, à l'un des terminaux de chargement au

Congo.
“Société Affiliée" :

toute société dans laquelle plus de cinquante (50) pour cent des droits de vote
dans les assemblées générales ordinaires des actionnaires ou associés, ci-
après désignées les "Assemblées", sont détenus directement ou indirectement
par. l'une des Parties;

toute société qui détient, directement ou indirectement, plus de cinquante (50)
pour cent des droits de vote dans les Assemblées de l'une des Parties:

toute société dont les droits de vote dans les Assemblées sont détenus pour
plus de cinquante (50) pour cent par une société qui détient elle-même,
directement ou indirectement, plus de cinquante (50) pour cent des droits de
vote dans les Assemblées de l'une des Parties;

[e
t
: 1.33.4

4:34

‘1:35

1:36

437

1.38

1.39
1.40

S825

toute société dans laquelle plus de cinquante (50) pour cent des droits de vote
‘dans les‘ Assemblées sont détenus directement ou indirectement par .une
société ou.par plusieurs sociétés telles que décrites aux Articles 1.33.1, 1.33.2
“et 1.33.3 ci-dessus.

‘Travaux d'Abandon" : les Travaux Pétroliers nécessaires à la remise en état d'un
; Sitei d'exploitation iet dûment provisionnés dont l'abandon. est programmé par:le
Comité de Géstion dans les conditions fixées par la Procédure Comptable.

"Travaux d'Evaluation et de Développement” : les Travaux Pétroliers liés : aux
© Permis relatifs à l'étude, la préparation et la réalisation des opérations telles que:
s sismisque: forage, équipement de puits et essais de production, construction et
: pose! des plates-formes, ‘ainsi que toutes autres opérations connexes, et toutes
autres opérations réalisées en vue de l'évaluation des gisements et de leurs

extensions, . dela production, du:transport, du traitement, du stockage et de
"expédition des Hydrocarbures aux terminaux de chargement.

Travaux d'Exploitation" : les Travaux Pétroliers relatifs aux Permis et liés à
‘l'exploitation et. à' l'entretien des, installations de production, de traitement, de
-‘stockage, de transport et d'expédition des Hydrocarbures.

‘Travaux Pétroliers" : toutes activités conduites pour permettre la mise en oeuvre
du Contrat sur la Zone de Permis, notamment les études, les préparations et

réalisations des opérations, les activités juridiques, comptables et financières. Les
Travaux : Pétroliers - se répartissent entre les Travaux d'Evaluation et de
Développement, les Travaux d'Exploitation et les Travaux d'Abandon.

"Trimestre" : une période de trois (3) mois consécutifs commençant le premier jour
de janvier, d'avril, de juillet et d'octobre de toute Année Civile.

“Zone de Permis" : l'ensemble des zones couvertes par les Permis.

‘Zone de Permis Associés" : chacune des zones couvertes par les concessions et
les permis d'exploitation présents ou à venir découlant du Permis de recherches
de Pointe Noire Grands Fonds, dont la Concession d'Emeraude, la Concession de
Likouala, la Concession de Yanga-Sendji, le Permis d'exploitation de Tchibouela, le
Permis d'exploitation de Tchendo et par les Permis d'exploitation de "Kombi-
Eikalala-Libondo" et de "Tchibeli-Litanzi-Loussima”. L'ensemble de ces zones est
désigné: "les Zones de Permis Associés”.

Article 2 - Objet du Contrat

Le Contrat a pour objet de définir les modalités selon lesquelles le Contracteur réalisera les

production d'Hydrocarbures en découlant.

Travaux Pétroliers sur la Zone de nd lesquelles les Parties se partageront la

cn
Article 3 - Champ d'application du Contrat - Opérateur

3.1

3.2

3.3

3.4

Le Contrat est un contrat de partage de production sur la Zone de Permis régi par
la Convention et ses Avenants n° 1 à 5, 7 et 8 par l'Accord du 16 Mars 1989, ainsi
que par les dispositions de la Loi n° 24-94 du 23 Août 1994 portant Code des
Hydrocarbures qui ne sont pas contraires à la Convention ou aux dispositions du

Contrat.

Les Travaux Pétroliers sont réalisés au nom et pour le compte du Contracteur par
une des entités composant celui-ci et dénommée “Opérateur”. L'Opérateur est
désigné par le Contracteur dans le cadre du contrat d'association. Agip
Recherches Congo est l'Opérateur présentement désigné par le Contracteur pour
les Permis.

Pour le compte du Contracteur, l'Opérateur a notamment pour tâche de:

(a)

(b)

{c)

{d)

(e)

(L)

Préparer et soumettre au Comité de Gestion les projets de Programmes de
Travaux annuels, les Budgets correspondants et leurs modifications
éventuelles;

Diriger, dans les limites des Programmes de Travaux et Budgets approuvés,
l'exécution des Travaux Pétroliers;

Préparer les Programmes de Travaux d'Evaluation et de Développement, de
Travaux d'Exploitation et de revenus d'Abandon relatifs aux gisements
découverts sur les Permis; ?

Sous réserve de l'application des dispositions de l'Atticle 3.6 ci-après,
négocier et conclure avec tous tiers les contrats relatifs à l'exécution des

Travaux Pétroliers;

Tenir la comptabilité des Travaux Pétroliers, préparer et soumettre
annuellement au Congo les comptes, conformément aux dispositions de la

Procédure Comptable;

Conduire les Travaux Pétroliers de la manière la plus appropriée et, d'une
façon générale,. mettre en oeuvre tous les moyens appropriés en respectant
les règles de Fat en usage dans l'industrie pétrolière internationale, en vue
de:

{i) l'exécution des Programmes de Travaux dans les meilleures conditions
techniques et économiques, et

(ii) : l'optimisation de la production dans le respect d'une bonne
conservation des gisements exploités.

Dans l'exécution des Travaux Pétroliers, l'Opérateur doit, pour le compte du
Contracteur:

(a)

Conduire avec diligence toutes les opérations conformément aux pratiques
généralement suivies dans l'industrie pétrolière, se conformer aux règles de
5 3.6

“3.7

autre monnaie, le Contracteur ayant en permanence le pouvoir de dépenser
ce montant aux conditions fixées ci-dessus.

‘ (c): En cas d'urgence, dans le cadre des Travaux Pétroliers, l'Opérateur peut

- engager les dépenses immédiates qu'il juge nécessaires pour la protection
des vies, des biens et de l'environnement, et il doit faire part dans les plus
brefs délais au Comité de Gestion des circonstances de ce cas d'urgence et

! de ces dépenses.

“Sauf décision contraire du Comité de Gestion, le Contracteur doit faire des appels
d'offres pour les matériels et services dont le coût est estimé supérieur à un million
: deux cent mille (1.200.000) Dollars pour les Travaux d'Evaluation et de
Développement, les Travaux d'Exploitation et les Travaux d'Abandon. Les entités
composant le Contracteur peuvent soumissionner dans le cadre de ces appels
d'offres. La procédure ci-dessus ne s'applique pas pour les études géologiques et
. géophysiques, le traitement et l'interprétation des données sismiques, les
simulations et études de gisements, l'analyse des puits, la corrélation et
l'interprétation, l'analyse des roches-mères, l'analyse pétrophysique et
géochimique, la supervision et l'ingénierie des Travaux Pétroliers, l'acquisition de
logiciels et les travaux nécessitant l'accès à des informations confidentielles
lorsque le Contracteur a la possibilité de fournir les prestations à partir de ses
‘ moyens propres ou de ceux de ses Sociétés Affiliées.

Le Contracteur exerce ses fonctions en industriel diligent. Sa responsabilité ne
saurait être recherchée que pour les pertes et les dommages résultant d'une faute
lourde de sa part, telle qu'appréciée au regard des pratiques et usages
internationaux de l'industrie pétrolière et dans le respect de la réglementation
congolaise applicable.

Article 4 - Comité de Gestion

4.1

4.2

Aussitôt que possible après la Date d'Effet du Contrat, il sera constitué, pour la
Zone de Permis, un Comité de Gestion composé d'un représentant du Contracteur
et d'un représentant du Congo. Chaque entité membre du Comité de Gestion
nommera un représentant et un suppléant. Le suppléant nommé par une Partie
agira seulement au cas où le représentant désigné par cette Partie ne serait pas
disponible. Chaque Partie aura le droit de remplacer à tout moment son
représentant où son suppléant en avisant l'autre Partie de ce remplacement. Le
Congo et le Contracteur pourront faire participer au Comité de Gestion un nombre
raisonnable de membres de leur personnel.

Le Comité de Gestion a à examiner toutes questions inscrites à son ordre du jour
relatives à l'orientation, à la programmation et au contrôle de la réalisation des
Travaux Pétroliers. 1! examine notamment les Programmes de Travaux et les
Budgets qui font l'objet d'une approbation et il contrôle l'exécution desdits
Programmes de Travaux et Budgets. :

Pour l'exécution de ces Programmes de Travaux et Budgets approuvés,

l'Opérateur, pour le compte du Contracteur, prend toutes les décisions nécessaires
pour la réalisation des Travaux Pétroliers conformément aux termes du Contrat.
ko
à

4.3 Les décisions du Comité de Gestion sont prises en application des règles
suivantes:

a) pour les Travaux d'Evaluation et de Développement, y compris les travaux de
développements complémentaires, les Travaux d'Exploitation et les Travaux
d'Abandon, ainsi que pour les décisions relatives à l'arrêt des Travaux
d'Exploitation sur l'un ou l'autre des champs de la Zone de Permis, l'Opérateur
présente, pour le compte du Contracteur, au Comité de Gestion, les
orientations, les Programmes de Travaux et les Budgets qu'il propose pour
approbation. Les décisions du Comité de Gestion sur ces propositions sont
prises à l'unanimité.

Si une question ne peut pas recueillir l'unanimité à une réunion du Comité de
Gestion, l'examen de la question est reporté à une deuxième réunion du
Comité de Gestion qui se tient, sur convocation de l'Opérateur, dix (10) jours
au moins après la date de la première réunion. Pendant ce délai, les Parties
se concertent et l'Opérateur fournit toutes informations et explications qui lui
sont demandées par le Congo. Il est entendu que, si au cours de cette
deuxième réunion les Parties ne parviennent pas à un accord sur la décision à
prendre, la décision appartiendra au Contracteur tant que les entités
composant le Contracteur n'auront pas récupéré l'intégralité des Coûts
Pétroliers liés à la phase antérieure d'évaluation et de développement; il en ira
de même pour les décisions relatives à l'arrêt des Travaux d'Exploitation.

b) pour la détermination des provisions liées aux Travaux d'Abandon, les
décisions du Comité de Gestion sont prises à l'unanimité.

Les décisions du Comité de Gestion ne doivent pas être susceptibles de porter
atteinte aux droits et obligations résultant, pour le Contracteur, du Contrat, de la
Convention et de ses Avenants n° 1 à 5, 7.et 8.

4.4 Le Comité de Gestion se réunit chaque fois que l'Opérateur le demande, sur
convocation adressée quinze (15) jours à l'avance. La convocation contient l'ordre
du jour proposé, la date, l'heure et le lieu de la réunion. L'Opérateur fait parvenir au
Congo les éléments d'information nécessaires à la prise des décisions figurant à
l'ordre du jour huït jours avant la réunion. Le Congo peut à tout moment demander
que l'Opérateur convoque une réunion pour délibérer sur des questions
déterminées qui font alors partie de l'ordre du jour de la réunion. Le Comité de
Gestion doit se réunir au moins deux fois au cours de chaque Année Civile pour
discuter et approuver le Programme de Travaux et le Budget et pour entendre le
rapport de l'Opérateur sur l'exécution du Budget afférent à l'Année Civile
précédente. Le Comité de Gestion ne peut statuer sur une question qui ne figure
pas à l'ordre du jour de la réunion, sauf décision contraire unanime des
représentants des Parties.

4.5 Les séances du Comité de Gestion sont présidées par le représentant du Congo.
L'Opérateur en assure le secrétariat.

4.6 L'Opérateur prépare un procès-verbal écrit de chaque séance et en envoie copie

au Congo dans les quinze (15) jours de la date de la réunion, pour approbation ou
remarques dans les trente (30) jours à compter de la date de réception. En outre,

l'Opérateur établit et soumet à la signature du représentant du Congo et du
Contracteur, avant la fin de chaque séance du Comité de Gestion, une liste a

r
{
47

48

Se
B

questions ayant fait l'objet d'un vote et un résumé des positions adoptées à
l'occasion de chaque vote.

Toute question peut être soumise à la décision du Comité de Gestion sans que
soit tenue une séance formelle à condition que cette question soit transmise par
écrit par l'Opérateur au Congo. Dans le cas d'une telle soumission, le Congo doit,
dans les dix (10) jours suivant réception de la question, communiquer son vote par
écrit à l'Opérateur, à moins: que la question soumise au vote ne requiert une
décision dans un délai plus bref en raison de l'urgence, auquel cas le Congo doit
soumettre son vote dans le délai stipulé par l'Opérateur qui ne peut être inférieur à
quarante-huit (48) heures. En l'absence de réponse du Congo dans le délai
imparti, la proposition de l'Opérateur est considérée comme adoptée. Toute
question qui reçoit le vote affirmatif requis dans les conditions prévues à l'Article
4.3 ci-dessus est réputée adoptée comme si une réunion avait été tenue.

Le Comité de Gestion peut décider d'entendre toute personne dont l'audition est
demandée par l'une des Parties. Chaque Partie peut en outre, à ses frais, se faire
assister aux réunions du Comité de Gestion par des experts extérieurs de son
choix, à condition d'obtenir un engagement de confidentialité desdits experts, étant
entendu que les experts assistant lé Congo ne doivent présenter aucun lien avec
des sociétés pétrolières concurrentes des entités composant le Contracteur.

Article 5 - Programmes de Travaux et Budgets

5.1

5.2

5.3

Pour le compte du Contracteur, l'Opérateur présentera au Congo, dans un délai de :
soixante (60) jours à compter de la Date d'Effet, l'état des Travaux Pétroliers
réalisés sur les Permis à la Date d'Effet ainsi que le Programme de Travaux décidé
pour l'Année Civile en cours, avec le Budget correspondant. Par la suite, au plus
tard le quinze (15) novembre de chaque Année Civile, l'Opérateur soumettra au
Congo le Programme de Travaux qu'il se propose de réaliser au cours de l'Année
Civile suivante ainsi que le projet de Budget correspondant. Au moment de la
soumission du Programme de Travaux et du Budget de chaque Année Civile,
l'Opérateur présente sous forme moins détaillée un Programme de Travaux et un
Budget prévisionnels pour les deux Années Civiles suivantes.

Au plus tard le quinze (15) décembre de chaque Année Civile, le Comité de
Gestion adopte le Programme de Travaux et le Budget relatifs à l'Année Civile
suivante. Au moment où il adopte un Programme de Travaux et un Budget, le
Comité de Gestion examine, à titre préliminaire et sans l'adopter, le Programme de
Travaux et le Budget pour les deux Années Civiles suivantes. Aussitôt que
possible après l'adoption d'un Programme de Travaux et d'un Budget, l'Opérateur
en adresse une copie au Congo

Chaque Budget contient une estimation détaillée, par Trimestre, du coût des
Travaux Pétroliers prévus dans le Programme de Travaux correspondant au
Trimestre en question. Chaque Programme de Travaux et chaque Budget est
susceptible d'être révisé et modifié par le Comité de Gestion à tout moment dans
l'année.

AT Re.
5.4

5.5

Dans les quatre-vingt dix (90) jours suivant la fin d'une Année Civile ou, en cas de
fin du Contrat, dans les trois (3) mois de cette expiration, l'Opérateur doit, pour le
compte du Contracteur, rendre compte au Congo de la façon dont a été exécuté le
Budget afférent à l'Année Civile écoulée.

Lorsque l'Opérateur estimera qu'au total 75% des réserves prouvées d'une
concession où d'un permis d'exploitation objet du Contrat devraient avoir été
produites au cours de l'Année Civile qui suivra, il soumettra au Congo, pour le
compte du Contracteur, au plus tard le quinze (15) Novembre de l'Année Civile en
cours, le Programme de Travaux d'Abandon qu'il se propose de réaliser sur cette
concession ou ce permis d'exploitation avec un plan de remise en état du site, un
calendrier des travaux prévus et une estimation détaillée de l'ensemble des coûts
liés à ces Travaux d'Abandon.

Pour permettre la récupération de ces Coûts Pétroliers conformément aux
dispositions de l'Article 6.5 ci-après par les entités composant le Contracteur sous la
forme de provisions pour la remise en état des sites, pour chacune des concessions
ou chacun des permis d'exploitation visés à l'alinéa précédent, l'Opérateur
déterminera, au plus tard le quinze (15) Novembre de l'Année Civile en cours, le
montant exprimé en Dollars par Baril de la provision à constituer. Ce montant sera
égal au montant total estimé des Travaux d'Abandon divisé par le montant des
réserves prouvées restant à produire selon ses estimations sur la concession où sur
le permis d'exploitation considéré.

Au plus tard le quinze (15) Décembre de la même Année Civile, le Comité de
Gestion adoptera, pour chaque concession ou chaque permis d'exploitation
considéré, le Programme de Travaux d'Abandon, et le Budget global correspondant,
pour la période allant jusqu'à la fin de la réalisation des Travaux d'Abandon. A la
même date, le Comité de Gestion approuvera également le montant de la provision
que le Contracteur sera tenu de constituer pour chaque Baril d'Hydrocarbures
Liquides restant à produire. Chaque entité membre du Contracteur imputera en
conséquence sur les Coûts Pétroliers de chacune des Années Civiles suivantes une
somme égale au montant de la provision à constituer par Baril restant à produire
multipliée par la part de la production d'Hydrocarbures Liquides lui revenant au titre
de l'Année Civile considérée sur la concession ou le permis d'exploitation en

question.

Si besoin est, au plus tard le quinze (15) Novembre de chaque Année Civile,
l'Opérateur présentera au Congo les modifications qu'il convient d'apporter à
l'estimation des réserves restant à exploiter et au coût des Travaux d'Abandon
prévus. En fonction de ces nouvelles estimations de réserves restant à produire et
des nouvelles estimations de coûts des Travaux d'Abandon, l'Opérateur
déterminera le cas échéant, compte tenu des provisions déja effectuées à ce titre,
le nouveau montant en Dollars des provisions à constituer pour l'ensemble des
Années Civiles à venir jusqu'à l'arrêt de la production sur chaque Baril
d'Hydrocarbures Liquides qui sera produit. Le Comité de Gestion approuvera ce
nouveau montant le quinze (15) Décembre de la même année au plus tard.

Les livres et écritures comptables du Contracteur se rapportant aux Travaux
Pétroliers sont soumis à véfification et à inspection périodiques de la part du Congo
ou de ses représentants.
IS
bi]

Après avoir prévenu le Contracteur par écrit, le Congo exerce ce droit de vérification,
pour un exercice donné, soit en faisant appel au personnel de l'Administration
congolaise soit en faisant appel à un cabinet indépendant internationalement
reconnu, désigné par lui et agréé par le Contracteur. L'agrément du Contracteur
n'est pas refusé sans motif valable.

Pour une Année Civile donnée, le Congo dispose d'un délai de quinze (15) mois à
compter de la date de dépôt des comptes définitifs auprès du Congo pour effectuer
- en une seule fois ces examens et vérifications.

A l'occasion de ces vérifications, le Congo s'efforce de procéder de façon à gêner le
moins possible le Contracteur.

Les frais afférents à cette vérification sont pris en charge par le Contracteur, dans la
limite d'un montant moyen annuel de cinquante mille Dollars (50.000 US Dollars)
évalué sur une période de deux ans, et font partie des Coûts Pétroliers. Ce montant
est actualisé chaque année par application de l'indice défini à l'Article 7.2 du
Contrat.

Lorsque la vérification n'est pas réalisée par le personnel de l'Administration
congolaise, le cabinet indépendant agréé par le Congo et l'Opérateur exerce sa
mission dans le respect des termes de référence établis par le Congo pour l'examen
de l'application des règles définies dans la Procédure Comptable pour la
détermination des Coûts Pétroliers et leur récupération. Lesdits termes de référence
sorit communiqués au Contracteur avant l'intervention dudit cabinet. Le rapport final
de cette vérification est communiqué dans les meilleurs délais au Contracteur.

Les comptes des Sociétés Affiliées de l'Opérateur, qui sont notamment chargées
de fournir leur assistance au Contracteur, ne sont pas soumis à la vérification
susvisée. Sur demande, l'Opérateur fournit un certificat du cabinet international
chargé de certifier les comptes desdites Sociétés Affiliées. Ce cabinet doit certifier
que les charges d'assistance imputées aux Coûts Pétroliers ont été calculées de
manière équitable et non discriminatoire. Cette disposition ne s'applique pas aux
Sociétés Affiliées de droit congolais qui pourraient être créées pour les besoins de
l'exécution du Contrat.

La République du Congo s'assurera conformément à l'article 4.1.c de l'Avenant 8
de la conformité du montant retenu au titre des amortissements réputés différés et
les montants des valeurs nettes comptables des immobilisations liées à la Zone de
Permis qui seront inscrits dans le bilan au 31.12.1995 des entités composant le
Contracteur. Les entités composant le Contracteur permettront au Congo de réaliser
dans les meilleurs délais, après le 30 Avril 1996, date de dépôt du document
statistique et fiscal, la vérification spécifique ci-dessus mentionnée.

Pour toutes contradictions, erreurs ou anomaïies relevées lors des inspections et
vérifications, le Congo peut présenter ses objections au Contracteur par écrit et de
manière raisonnablement détaillée, dans les quatre-vingt dix (90) jours suivant la fin
de ces examens et vérifications.

Les dépenses imputées en Coûts Pétroliers et les calculs relatifs au partage de la
Production Nette dans ladite Année Civile sont considérés comme définitivement

Le
5.7

approuvés. lorsque ‘le Congo n'a pas opposé d'objection dans les délais visés
ci-dessus.

’ Toute. objection, contestation ou. réclamation raisonnablement soulevée par le

Congo fait l'objet d'une -concertation avec le Contracteur ou l'entité composant le
Contracteur concernée. L'Opérateur rectifie les comptes dans les plus brefs délais
en fonction des ‘accords qui interviennent à cette occasion avec le vérificateur
mandaté par le Congo. Les différends qui: peuvent: subsister avec le Contracteur
sont portés à la connaissance du Comité de Gestion avant d'être éventuellement

- soumis à l'arbitrage conformément aux dispositions de l'Article 20.2 du Contrat.

Ées registres et livres de comptes retraçant les Travaux Pétroliers sont tenus par
l'Opérateur en langué française et libellés en Dollars. Les registres sont utilisés

‘ pour déterminer la quote-part des Coûts Pétroliers et de la production revenant à

chacune des entités composant le Contracteur aux fins du calcul par celles-ci des
quantités d'Hydrocarbures Liquides leur revenant au titre des Articles 6 et 7 du

‘Contrat.

Il est de l'intention des Parties qu'à l'occasion de la conversion de devises et de
toutes autres opérations de changes relatives aux Travaux Pétroliers le Contracteur
ne réalise ni gain, ni perte, qui ne soit porté aux comptes des Coûts Pétroliers:

Les modalités relatives à ces opérations sont précisées dans la Procédure
Comptable.

Article 6 - Remboursement des Coûts Pétroliers

6.1

6.2

6.3

Le Contracteur assure le financement de l'intégralité des Coûts Pétroliers

A l'effet du remboursement des Coûts Pétroliers afférents à la Zone de Permis, |
autres que les provisions et dépenses pour abandon et autres que les bonus et la
PID, chaque entité composant le Contracteur a le droit de récupérer sa part des
Coûts Pétroliers ici considérés, calculée en fonction du pourcentage d'intérêt
qu'elle détient dans les Permis, en prélevant chaque Année Civile une part de la
Production Nette de la Zone de Permis dont la valeur est au plus égale à 50% de
la valeur de la Production Nette de la Zone de Permis, et qui est ci-après désignée
"Cost Oil des Permis". La valeur maximale du Cost Oil des Permis, compte tenu, le
cas échéant, des dispositions de l'Article 6.6 ci-après, est dénommée le "Cost
Stop des Permis".

Chaque entité composant le Cortracteur a le droit, à hauteur de l'intérêt détenu
par elle dans les droits et obligations du Contracteur sur les Permis, de faire une
masse commune de sa part des Coûts Pétroliers relatifs à la Zone de Permis,
autres que les provisions et dépenses pour abandon et autres que les bonus et la
PID, et de la part des coûts pétroliers relatifs aux Permis Associés résultant pour
elle des dispositions des contrats de partage de production définissant le régime
du partage des Productions Nettes des Permis Associés. L'ensemble de ces coûts
pétroliers est ci-après dénommé "les Coûts Pétroliers Cumulés”. :
6.4

6.5

14/25

: Si, au cours d'une quelconque Année Civile, le montant des. Coûts Pétroliers

Cumulés récupérables par une entité composant le Contracteur est supérieur à la
somme du Cost Stop.des Permis et du Cost Stop des Permis Associés, cette
entité affectera au Cost Oil des Permis une part de la Production Nette de la Zone

: de Permis dont la valeur sera égale au Cost Stop des Permis et elle affectera au

Cost Oil des Permis Associés une part de la Production Nette des Permis

‘Associés dont la valeur sera égale au Cost Stop des Permis Associés. Par "Cost

Oil des Permis Associés", on entend, pour les besoins du Contrat, la part de la

* Production Nette des Permis Associés affectée au’ remboursement des coûts

pétroliers relatifs aux Permis Associés en application des contrats de partage de

production qui régissent ces Permis Associés. Par “Cost Stop des Permis
* Associés" on entend, pour les besoins du Contrat, la valeur maximale que

représente le pourcentage de la valeur de la Production Nette des Permis Associés

: déterminé par les contrats de partage de production pour fixer le montant

maximum des coûts pétroliers récupérables dans le cadre du partage des
Productions Nettes des Permis Associés.

Si, au cours d'une quelconque Année Civile, le montant des Coûts Pétroliers
Cumulés récupérables par une entité composant le Contracteur est inférieur à la
somme du Cost Stop des Permis et du Cost Stop des Permis Associés, cette
entité recevra au titre du Cost Oil des Permis une part de la Production Nette de la
Zone de Permis dont la valeur sera égale au montant des Coûts Pétroliers
Cumulés divisé par la somme du Cost Stop des Permis et du Cost Stop des
Permis Associés et multiplié par le Cost Stop des Permis.

Pour le calcul du Cost Stop des Permis, la valeur de chaque Qualité
d'Hydrocarbures Liquides provenant des Permis est déterminée conformément aux
dispositions de l'Article 8 ci-après et, le cas échéant, de l'Article 6.6 ci-dessous

Pour le calcul du Cost Stop des Permis Associés, la valeur de chaque Qualité
d'Hydrocarbures Liquides est déterminée conformément aux dispositions des
contrats de partage de production des Permis Associés

Si, au cours d'une quelconque Année Civile, les Coûts Pétroliers, hormis les
provisions et dépenses pour abandon et les bonus et la PID, non encore
récupérés par une entité composant le Contracteur dépassent le Cost Stop des
Permis, le surplus ne pouvant être récupéré dans l'Année Civile considérée sera
reporté sur les Années Civiles suivantes jusqu'à récupération totale ou jusqu'à la
plus tardive des dates d'expiration du Contrat de Partage de Production et des
contrats de partage de production des Permis Associés.

A l'effet du remboursement des Coûts Pétroliers constitués par les provisions et les
dépenses pour abandon et par les bonus et la PID, chaque entité composant le
Contracteur a le droit de récupérer sa part des Coûts Pétroliers ici considérés en
prélevant chaque Année Civile une part de la Production Nette de la Zone de
Permis dont la valeur est égale à la somme de sa part des provisions et dépenses
pour abandon, déterminées pour chaque Année Civile conformément aux
dispositions du Contrat, de la PID et des bonus payés au titre des Permis et des
Permis Associés, at ce jusqu'à la récupération de la totalité de l'ensemble de ces
Coûts Pétroliers. °

#
6.6

6.7

Le Contracteur effectuera les dépenses liées aux travaux de remise en état des
sites à l'issue de l'exploitation dans la limite du montant des provisions pour
abandon qui auront été progressivement constituées et prises en compte dans la
masse des Coûts Pétroliers effectivement récupérés, conformément aux
dispositions du Contrat et de la Procédure Comptable. Toutes les dépenses liées
“aux Travaux de remise en état des sites constitueront des Coûts Pétroliers qui
s'imputeront sur les provisions constituées, lesdites provisions étant reprises pour
des montants identiques venant en déduction des Coûts Pétroliers
correspondants.

Sur la Zone de Permis, -afin de tenir compte des situations particulières qui
résulteraient de prix exceptionnellement bas des Hydrocarbures Liquides, les
Parties conviennent des dispositions suivantes:

- sie Prix Fixé d'une ou de plusieurs Qualités d'Hydrocarbures Liquides est
compris entre 10 Dollars et 14 Dollars par Baril, les Coûts Pétroliers, à
l'exclusion des provisions et dépenses pour abandon, des bonus et de la PID,
seront remboursés à chaque entité composant le Contracteur par affectation
d'une quantité d'Hydrocarbures Liquides dont la valeur au Prix Fixé de chaque
Qualité d'Hydrocarbures Liquides visée par le présent alinéa sera au plus égale
au produit de 7 Dollars par Baril par la Production Nette de la Qualité
d'Hydrocarbures Liquides concernée exprimée en Barils;

-_sile Prix Fixé d'une ou plusieurs Qualités d'Hydrocarbures Liquides est inférieur
à 10 Dollars par Baril, les Coûts Pétroliers, à l'exclusion des provisions et
dépenses pour abandon, des bonus et de la PID, seront remboursés à chaque
entité composant le Contracteur par affectation d'une quantité d'Hydrocarbures
Liquides dont la valeur au Prix Fixé de chaque Qualité d'Hydrocarbures Liquides
visée par le présent alinéa sera au plus égale au produit des 7/10ème du Prix
Fixé de la Qualité d'Hydrocarbures Liquides concernée par la Production Nette
de cette même Qualité d'Hydrocarbures Liquides exprimée en Barils.

Les dispositions des trois premiers alinéas du présent Article n'affectent pas la
récupération des Coûts Pétroliers constitués par les provisions et les dépenses
pour abandon, les bonus et la PID.

Si le Prix Fixé d'une ou plusieurs Qualités d'Hydrocarbures Liquides est supérieur
à 22 Dollars par Baril, valeur actualisée comme indiqué à l'Article 7.2 ci-après, les
Coûts Pétroliers, à l'exclusion des provisions et dépenses pour abandon, des
bonus et de la PID, seront remboursés à chaque entité composant le Contracteur
par affectation d'une quantité d'Hydrocarbures Liquides dont la valeur sera au plus
égale, pour chaque Qualité d'Hydrocarbures Liquides visée au présent alinéa, au
produit obtenu en multipliant par 22 Dollars, valeur à actualiser comme indiqué ci-
dessus, la Production Nette de la Qualité d'Hydrocarbures Liquides concernée
exprimée en Barils et multipliée par 50%

Les dispositions de l'alinéa ci-dessus n'affectent pas la récupération des Coûts
Pétroliers constitués par les provisions et les dépenses pour abandon, les bonus et
la PID

Le

te
6.8

Le remboursement des Coûts Pétroliers liés aux Permis s'effectue, dans la limite
du Cost Stop des Permis, pour chaque Année Civile, selon l'ordre de priorité
suivant:

- les coûts des Travaux d'Exploitation:

- les dépenses antérieures à la Date d'Effet;

- les coûts des Travaux d'Evaluation et de Développement.

Article 7 - Partage de la production

7.1.

71.1

te

Pour chaque entité composant le Contracteur:

On appelle "Profit Oil" la quantité d'Hydrocarbures Liquides égale à la Production
Nette de la Zone de Permis diminuée:

- de la part de redevance minière proportionnelle supportée au titre de la
Production Nette de la Zone de Permis, déterminée conformément à l'Article 11

ci-après,

- de la quantité d'Hydrocarbures Liquides correspondant au remboursement
effectif des Coûts Pétroliers effectué dans les conditions visées à l'Article 6 ci-
dessus.

- dans le cas de l'application de l'Article 7.2 ci-après, de la part d'Hydrocarbures
Liquides équivalant en valeur à la différence entre le chiffre d'affaires généré par
la vente de la Production Nette d'une ou plusieurs Qualités d'Hydrocarbures
Liquides au(x) Prix Fixé(s) et le chiffre d'affaires correspondant calculé au prix de
22 Dollars par Baril.

Le Profit Oil de la Zone de Permis déterminé en application de l'Article 7.1.1 ci-
dessus est partagé à hauteur de 50% pour le Congo et de 50% pour l'entité
composant le Contracteur.

Pour la répartition du Profit Oil de la Zone de Permis entre le Congo et chaque
entité composant le Contracteur prévue à l'Article 7.1.2 ci-dessus, les parts de
chaque Qualité d'Hydrocarbures Liquides à recevoir par le Congo et par chaque
entité composant le Contracteur sont proportionnelles au rapport entre la
Production Nette de chacune de ces Qualités d'Hydrocarbures Liquides affectées
au Profit Oil et la somme des Productions Nettes des Hydrocarbures Liquides
affectées au Profit Oil.

Sur la Zone de Permis, si le Prix Fixé d'une ou plusieurs Qualités d'Hydrocarbures
Liquides est supérieur à 22 Dollars par Baril, la part d'Hydrocarbures Liquides
équivalant en valeur à la différence entre le chiffre d'affaires généré par la vente de
la Production Nette de cette ou de ces Qualités d'Hydrocarbures Liquides au(x)
Prix Fixé(s) et le chiffre d'affaires correspondant calculé au prix de 22 Dollars par
Baril sera partagée, aprés déduction de la redevance, à raison de 66% pour le
Congo et de 34% pour le Contracteur, dans ce cas, la part d'Hydrocarbures
Liquides équivalant au chiffre d'affaires pouvant résulter d'une vente de la même
Production Nette à un prix de 22 Dollars par Baril restera partagée comme stipulé
à l'Article 7.1 ci-dessus.

ù
Le seuil de 22 Dollars par Baril mentionné ci-dessus est déterminé au 1/1/1995 et
sera actualisé trimestriellement par application de l'indice d'inflation du Produit
Intérieur Brut des Etats-Unis d'Amérique, tel que publié par l'OCDE dans sa Revue
Mensuelle sous les références: "National Income and Product - Etats-Unis - Implicit
Price Level". La valeur de l'indice était de 100 en 1990 et de 112.1 au 4ème
trimestre 1994 (publication du mois de mars 1995).

Article 8 - Valorisation des Hydrocarbures Liquides.

8.1: ° Aux fins de la récupération des Coûts Pétroliers, du partage du Profit Oil, de la
détermination des montants à prélever sur la part de Profit Oil revenant au Congo
au titre de l'Article 9 ci-après, de la détermination des montants à verser au titre de
la PID prévue à l'Article 10 ci-après et de la perception en espèces de la redevance
minière proportionnelle, le prix de chaque Qualité d'Hydrocarbures Liquides est le
“Prix Fixé", chaque Prix Fixé reflètant la valeur d'une Qualité d'Hydrocarbures
Liquides, FOB terminal de chargement au Congo, sur le marché international,
déterminée en Dollars par Baril. Le Prix Fixé est déterminé paritairement par le
Contracteur et le Congo pour chaque mois. A cet effet, les entités composant le
Contracteur communiquent aux autorités compétentes du Congo les informations
prévues à l'Article 5 de l'Avenant n° 3 à la Convention et celles prévues dans la
Procédure Comptable.

8.2 Dans le mois suivant la fin de chaque Trimestre, le Congo et les entités composant
le Contracteur se rencontrent afin de déterminer d'un commun accord, pour chaque
Qualité d'Hydrocarbures Liquides produite, le Prix Fixé pour chaque mois du
Trimestre écoulé. A cette occasion, chaque entité composant le Contracteur soumet
au Congo les informations visées à l'Article 8.1 ci-dessus et tout élément pertinent
se rapportant à la situation et à l'évolution des prix des Hydrocarbures Liquides sur
les marchés internationaux. Si, au cours de cette réunion, un accord unanime ne
peut être obtenu, les Parties se rencontrent à nouveau en apportant toute
information complémentaire utile relative à l'évolution des prix des Hydrocarbures
Liquides de qualités similaires afin d'obtenir une décision unanime avant la fin du
deuxième mois suivant la fin du Trimestre considéré.

Pour les besoins de la gestion du Contrat, le Contracteur détermine en tant que de
besoin un prix mensuel provisoire, pour chaque Qualité d'Hydrocarbures Liquides,
qu'il applique jusqu'à la détermination définitive pour le mois considéré du Prix Fixé
Ce prix provisoire est porté à la connaissance du Congo.

En cas de désaccord persistant des Parties sur la détermination du Prix Fixé, l'une
ou l'autre Partie peut soumettre le différend à l'arbitrage dans les concitions prévues
à l'Article 20.2 du Contrat

8.3 En cas d'exploitation d'un gisement de Gaz Naturel, le Congo et le Contracteur se
concerteront pour fixer le prix du Gaz Naturel conformément aux dispositions de
l'Article 14 ci-après -

W.
É
Article 9- Dispositions particulières liées au passage au régime de partage de
production sur la Zone de Permis

Aux fins de permettre le calcul des droits à Hydrocarbures Liquides résultant pour le Congo
et pour chaque entité composant le Contracteur des dispositions du Contrat et des accords
d'association existant entre les entités composant le Contracteur, et aux fins d'en définir les
modalités et procédures d'enlèvement régulier au terminal de Djeno, le Congo et les entités
composant le Contracteur signeront dans un délai maximum de trois mois à compter de la
Date d'Effet du Contrat une procédure d'enlèvement adaptée; cette procédure prendra en
compte les dispositions de l'accord d'enlèvement conclu entre Agip Recherches Congo et
Elf Congo le 16 Mai 1995.

Tant que cette procédure d'enlèvement ne sera pas signée, chaque entité composant le
Contracteur enlèvera sa Production Nette de la Zone de Permis et reversera de ce fait au
Congo les sommes lui revenant au titre de la redevance minière proportionnelle et du Profit

Oil.

Article 10 - Provision pour Investissements Diversifiés

La Provision pour Investissements Diversifiés, ou "PID", a pour objet de permettre
d'affecter des fonds à des investissements ou à des engagements financiers
destinés au développement de l'économie congolaise: ces fonds seront affectés
notamment à la promotion des petites et moyennes entreprises et des petites et
moyennes industries et à une aide au financement de projets de promoteurs
nationaux.

Le montant de la PID est fixé pour chaque Année Civile à 1% de la valeur au(x) Prix
Fixé(s) de la Production Nette de la Zone de Permis.

Les montants correspondants sont versés par chaque entité composant le
Contracteur sur les comptes indiqués par le Congo, conformément aux dispositions
de la Procédure Comptable.

Les montants affectés à la PID constituent des Coûts Pétroliers.

Article 11 - Régime Fiscal

11.1 La redevance minière proportionnelle due au Congo est calculée au taux de 12%
appliqué à la Production Nette de la Zone de Permis.

Tant qu'il existera Une dette de la République du Congo domiciliée sur la fiscalité
due par une entité composant le Contracteur, cette redevance minière
proportionnelle sera versée en espèces par cette entité qui commercialisera de ce
fait les quantités d'Hydrocarbures Liquides correspondantes. A la fin de la
domiciliation d'une telle dette et de ses intérêts, la redevance minière
proportionnelle pourra être payée en nature, à la demande du Congo. avec un
préavis de trois mois à £ompter du dernier jour du Trimestre au cours duquel la
demande aura été faite.

‘

LE
Les quantités d'Hydrocarbures Liquides consommées par le Contracteur au cours
des Travaux Pétroliers seront assujetties au paiement en espèces de la redevance
minière proportionnelle au taux de 12%. Les dépenses correspondantes
constitueront des Coûts Pétroliers.

La part d'Hydrocarbures Liquides revenant au Contracteur à l'issue des affectations
et des partages définis aux Articles 6 et 7 ci-dessus est nette de tout impôt, droit ou
taxe de quelque nature que ce soit.

La part d'Hydrocarbures Liquides revenant au Congo en application de l'Article 7 ci-
dessus à l'issue des affectations et des partages définis aux Articles 6 et 7 ci-
dessus comprend l'impôt sur les sociétés calculé au taux de 50% sur les revenus
de chaque entité composant le Contracteur provenant des activités réalisées en
application du Contrat. Les déclarations fiscales sont établies en Dollars par chaque

entité composant le Contracteur. Les quitus fiscaux correspondants sont établis au.

nom de chacune des entités composant le Contracteur auxquelles ils seront remis.

Sous réserve des dispositions ci-dessus, le régime fiscal et douanier défini par la
Convention, ses Avenants n° 1 à 5 et 7 et l'Accord du 16 Mars 1989 reste

applicable au Contrat.

Les dispositions du présent Article 11 s'appliquent séparément à chaque entité
composant le Contracteur pour l'ensemble des Travaux Pétroliers.

Article 12 - Transfert de Propriété et enlèvement des Hydrocarbures Liquides

12.1

Les Hydrocarbures Liquides produits deviennent la propriété indivise du Congo et
du Contracteur au passage à la tête des puits de production.

La propriété de la part d'Hydrocarbures Liquides revenant au Congo et à chaque
entité composant le Contracteur en application des Articles 6, 7 et 11 est transférée
à celles-ci à la sortie des installations de stockage; dans le cas d'une expédition par
navire pétrolier, le point de transfert de propriété est le point de raccordement entre
le navire et les installations de chargement.

Le Congo prend également livraison au(x) méême(s) point(s) de la part
d'Hydrocarbures Liquides lui revenant. à

Sous réserve des dispositions de la Convention et de ses Avenanits n° 1 à 5, 7 et 8
relatives à la vente des Hydrocarbures Liquides au Congo, chaque entité
composant le Contracteur, ainsi que ses clients et transporteurs, a le droit d'enlever
librement au point d'enlèvement choisi à cet effet la part d'Hydrocarbures Liquides
lui revenant en application des Articles 6, 7 et 11 ci-dessus.

Les Parties conviennent que, en fonction de la réalité technique des gisements
découverts, il pourra être établi plusieurs points d'enlèvement pour les besoins du
Contrat.

W
4
142.2

è
B

|

Tous les frais relatifs au transport, au stockage et à l'expédition des Hydrocarbures
Liquides jusqu'au point d'enlèvement font partie des Coûts Pétroliers.

Les Parties enlèvent leur part respective d'Hydrocarbures Liquides, FOB terminal
de chargement, -sur une base aussi régulière que possible, étant entendu que
chacune d'elles peut, dans des limites raisonnables, enlever plus où moins que la
part lui revenant au jour de l'enlèvement, à condition toutefois qu'un tel sur-
enlèvement ou sous-enlèvement ne porte pas atteinte aux droits de l'autre Partie et
Soit compatible avec le taux de production, la capacité de stockage et les
caractéristiques des navires. Les Parties se concertent régulièrement pour établir
un programme prévisionnel d'enlèvements sur la base des principes ci-dessus.

Article 13 - Propriété des Biens

13.1

13.2

13.3

La propriété des biens meubles et immeubles de toute nature acquis par le
Contracteur, avant ou après la Date d'Effet du Contrat, dans le cadre des Travaux
Pétroliers, est transférée au Congo, selon le cas, dès lors que ces biens ont été
complètement amortis dans la comptabilité des entités composant le Contracteur à
la date du 31/12/1995 ou dès le complet remboursement au Contracteur, par le
moyen de la récupération des Coûts Pétroliers correspondants, soit de la valeur
nette comptable des biens non entièrement amortis au 31/12/1995, soit du coût
d'acquisition et d'installation des biens acquis après le 31/12/1995. Toutefois, après
ce transfert de propriété, le Contracteur continuera à utiliser lesdits biens meubles
et immeubles gratuitement et de manière exclusive pendant toute la durée du
Contrat.

Si des biens mentionnés ci-dessus font l'objet de süretés consenties à des tiers
dans le cadre du financement des Travaux Pétroliers, le transfert de la propriété de
ces biens au Congo n'intervient qu'après complet remboursement par le
Contracteur des emprunts ainsi garantis.

Les dispositions des alinéas ci-dessus ne sont pas applicables:

- à l'ensemble des biens meubles et immeubles de toute nature qui constituent
l'Etablissement Moyens Communs décrit à l'Article 6.1 de l'Avenant n° 8 à la
Convention, ou qui y seront progressivement incorporés aprés la date d'effet de
cet Avenant, telle que définie à son Article 11, et qui sont ou seront affectés en
permanence ou installés à demeure en dehors tant de la Zone de Permis du
Contrat que des zones de permis visées par l'Avenant n° 6 à la Convention;

- aux biens meubles et immeubles de toute nature acquis par Agip Recherches
Congo pour des travaux autres que les Travaux Pétroliers relatifs à la Zone de
Permis même s'ils sont utilisés au profit des Travaux Pétroliers relatifs à cette
Zone de Permis;

- aux équipements appartenant à des tiers et qui sont loués au Contracteur

L
t
21/25

Article 14 - Gaz Naturel

14.1

142

14.3

En cas de découverte de Gaz Naturel, le Congo et le Contracteur se concerteront
dans les plus brefs délais pour examiner la possibilité d'une exploitation
commerciale de cette découverte et, si elle est possible, envisager les
aménagements qui devront être apportés au Contrat.

Le Contracteur pourra utiliser le Gaz Naturel, associé ou non, pour les besoins des
Travaux Pétroliers, et procéder à toute opération de réinjection de Gaz Naturel
visant à améliorer la récupération des Hydrocarbures Liquides. Les quantités de
Gaz Naturel ainsi utilisées ne seront soumises à aucun droit, impôt ou taxe de
quelque nature que ce soit.

Tout Gaz Naturel associé produit et non utilisé directement pour les Travaux
Pétroliers pourra être brülé à la torche, sous réserve de l'obtention des autorisations

administratives nécessaires.

Article 15 - Formation et Emploi du Personnel Congolais

15.1

15.2

Sur la base des besoins de formation exprimés par le Congo, l'Opérateur mettra en
oeuvre un programme de formation de personnel dans le domaine de la recherche
et de l'exploitation pétrolières, dont le budget annuel sera égal, pour chaque Année
Civile, à la somme de deux cent vingt cinq mille Dollars (225.000 Dollars) divisée
par lla Production Nette des Permis en 1996 et multipliée par la Production Nette
des Permis de l'année considérée. Les programmes de formation et budgets
susvisés seront préparés par l'Opérateur et présentés au Comité de Gestion pour
discussion et approbation. Les actions de formation concerneront les personnels
techniques et administratifs de tous niveaux du Congo et seront conduites au
moyen de stages au Congo ou à l'étranger, d'attributions de bourses d'études à
l'étranger et, le cas échéant, de la création d'un centre de formation professionnelle
au Congo. Le personnel en formation restera sous son statut d'origine et restera
rémunéré par son organisme originel de rattachement. Les dépenses
correspondant aux actions de formation constitueront des Coûts Pétroliers.

L'Opérateur assurera, à qualification égale, l'emploi en priorité dans ses
établissements et installations situés au Congo du personnel congolais. Dans la
mesure où il ne serait pas possible de trouver des ressortissants congolais ayant les
qualifications nécessaires pour occuper les postes à pourvoir, l'Opérateur pourra
embaucher du personnel étranger.

Article 16 - Informations - Confidentialité

16.1

Outre les obligations de fourniture d'informations aux autorités congolaises mises à
la charge du Contracteur par la réglementation pétrolière, l'Opérateur fournira au
Congo une copie des rapports et documents suivants qui seront établis après la
Date d'Effet du Contrat:

h

‘e
16.2

- rapports journaliers sur les activités de forage;
-_ rapports hebdomadaires sur les activités de géophysique;
-_ rapports d'études de synthèse géologique ainsi que les cartes afférentes;

- rapports de mesures, d'études et d'interprétation géophysiques, cartes, profils,
sections ou autres documents afférents, ainsi que, sur demande du Congo,
l'original des bandes magnétiques sismiques enregistrées;

- rapports d'implantation et de fin de sondage pour chacun des forages, ainsi
qu'un jeu complet des diagraphies enregistrées;

- rapports des tests ou essais de production réalisés ainsi que de toute étude
relative à la mise en débit ou en production d'un puits;

-_ rapports concernant les analyses effectuées sur carotte;
- études de gisement;
-_ rapports de production.

Toutes les cartes, sections, profils, diagraphies et autres documents géologiques ou
géophysiques seront fournis sur un support transparent adéquat pour reproduction
ultérieure.

Une portion représentative des carottes et des déblais de forage prélevés dans
chaque puits ainsi que des échantillons des fluides produits pendant les tests ou
essais de production seront également fournis au Congo dans des délais
raisonnables. .

A l'expiration du Contrat, pour quelque raison que ce soit, les documents originaux
et échantillons relatifs aux Travaux Pétroliers conduits postérieurement à la Date
d'Effet seront remis au Congo. .

| Le Congo pourra à tout moment prendre connaissance des rapports de l'Opérateur

sur les Travaux Pétroliers, dont au moins une copie sera conservée au Congo.

Le Contrat ainsi que ses Annexes et toutes les informations relatives à l'exécution
du Contrat sont, vis-à-vis des tiers, traités comme confidentiels par les Parties.
Cette obligation ne concerné pas:

() les informations relevant du domaine public,

(i) les informations déjà connues par une Partie avant qu'elles ne lui soient
communiquées dans le cadre du Contrat, et

(ii) les informations obtenues légalement auprès de tiers qui les ont eux-mêmes
obtenues légalement et qui ne font l'objet d'aucune restriction de divulgation ni
d'engagement de confidentialité.

ho
©
(

Les Parties peuvent cependant les communiquer, en tant que de besoin, en
particulier:

à leurs autorités de tutelle ou à des autorités boursières, si elles y sont
légalement où contractuellement obligées, ou

- aux instances judiciaires ou arbitrales dans le cadre de procédures judiciaires ou
arbitrales, si elles y sont légalement ou contractuellement obligées, ou

- à leurs Sociétés Affiliées, étant entendu que la Partie qui communique de telles
informations à une Société Affiliée se porte garante envers l'autre Partie du
respect de l'obligation de confidentialité, ou

- aux banques et organismes financiers dans le cadre du financement des Travaux
Pétroliers, sous réserve que ces banques et organismes s'engagent à les tenir
confidentielles. 2

L'Opérateur peut également communiquer les informations aux tiers fournisseurs,
entrepreneurs et prestataires de services intervenant dans le cadre du Contrat, à
condition toutefois qu'une telle communication soit nécessaire pour la réalisation
des Travaux Pétroliers et que lesdits tiers s'engagent à les tenir confidentielles.

Les entités composant le Contracteur peuvent également communiquer des
informations à des tiers en vue d'une cession d'intérêts pour autant que ces tiers
Souscrivent un engagement de confidentialité dont copie sera communiquée au

Congo.

Article 17 - Cessions

Toute Cession d'intérêt sur tout ou partie de la Zone de Permis par l'une des entités
composant le Contracteur sera soumise à l'approbation préalable du Congo dans les
conditions fixées par la Convention et ses Avenants n° 1 à 5, 7 et 8.

Article 18 - Entrée en Viqueur -Date d'Effet - Durée - Modifications

18.1

18.2

Le Contrat entrera en vigueur le jour de la promulgation de la loi portant approbation
du présent Contrat et de la loi portant approbation de l'Avenant n° 8 à la
Convention.

Sous réserve de la promulgation des lois portant approbation de l'Avenant à la
Convention d'Etablissement entre le Congo et Elf Congo et approbation du contrat
de partage de production modifiant le régime juridique des titres d'exploitation issus
du Permis de recherches Pointe Noire Grands Fonds dont Eif Congo est titulaire, le
Contrat portera effet, rétroactivement ou non, à compter du 1er Janvier 1996.

Le Contrat restera en vigueur jusqu'à l'expiration du dernier des Permis sur la Zone

de Permis.

h
18.3

Les termes de ce Contrat ne peuvent être modifiés que par écrit et par l'accord
unanime des Parties.

Article 19 - Force majeure

19.1

19.2

Aucun retard ou défaillance d'une Partie à exécuter l'une quelconque des
obligations découlant du Contrat ne sera considéré comme une violation de ce
Contrat si ce retard ou cette défaillance est dû à un cas de force majeure, c'est-à-
dire à un événement imprévisible, irrésistible et indépendant de la volonté de la

Partie qui l'invoque.

Si, par suite d'un cas de force majeure, l'exécution de l'une quelconque des
obligations du Contrat est différée, la durée du retard en résultant, augmentée du
temps qui pourra être nécessaire à la réparation des dommages causés pendant
ledit retard et à la reprise des Travaux Pétroliers, sera ajoutée au délai prévu au
Contrat pour l'exécution de ladite obligation.

Lorsqu'une Partie considère qu'elle se trouve empêchée de remplir. l'une
quelconque de ses obligations en raison d'un cas de force majeure, elle doit le
notifier sans délai à l'autre Partie en spécifiant les éléments de nature à établir la
force majeure, et prendre, en accord avec l'autre Partie, toutes les dispositions utiles
et nécessaires pour permettre la reprise normale de l'exécution des obligations
affectées dès la cessation de l'événement constituant le cas de force majeure.

Les obligations autres que celles affectées par la force majeure doivent continuer à
être remplies conformément aux dispositions du Contrat.

Article 20 - Droit applicable et Règlement des Litiges

20.1

20.2

Le Contrat est régi par le droit congolais.

Tous différends découlant du Contrat seront tranchés définitivement, conformément
à la “Convention pour le règlement des différends relatifs aux investissements entre
Etats et ressortissants d'autres Etats” du 18 mars 1965, par un collège arbitral
composé de trois arbitres nommés conformément aux dispositions de cette
Convention. Le siège de l'arbitrage sera Paris, France. La sentence arbitrale sera
définitive et sera exécutoire par tout tribunal compétent.

Pour permettre l'application de cette clause d'arbitrage, les Parties conviennent que
ces éventuels différends constitueront des, différends juridiques et contractuels
résultant directement d'un investissement.
2515

Article 21 - Divers

Tous les avis et autres communications prévus au Contrat seront donnés par écrit, soit:
ti) par remise au représentant de la Partie au Comité de Gestion,

(ii) par courrier recommandé avec demande d'avis de réception,

(ii) par télex, télécopieur ou télégramme, adressé à la Partie qui doit être notifiée à
l'adresse appropriée indiquée ci-dessous :

a) Pour le Congo Ministère des Hydrocarbures
BP 2120 BRAZZAVILLE
République du Congo
Télex : 5547KG
Fax : (242) 83.62.43

b) Pour le Contracteur

Agip Recherches Congo | Elf Congo

BP 2047 BRAZZAVILLE BP 405 BRAZZAVILLE
République du Congo République du Congo
Télex : 5370 KG Télex : 5268 KG

Fax : (242) 83 37.59 Fax : (242) 83 24.22

Fait en trois (3) exemplaires, le 23 Novembre 1995

Ministre des Hydrocarbures

Agip Recherches Congo

Monsieur Pietro CAVANNA, Morisieur Pierre

"Y Pa Directeur Général

A
